This is a proceeding brought pursuant to article 78 of the Civil Practice Act to review the action of the State Liquor Authority suspending the petitioner’s hotel liquor license for a period of two days. On November 21, 1939, an investigator of respondents visited the premises of petitioner and in his report stated that the taps on petitioner’s bar “ showed that Dotterwyek, Tom O’Shanter, Irish Cream and Ballantine were on tap ” and that in the cellar of petitioner’s premises he “ found the following barrels on tap: Stegmaiers, Genesee, Tom O’Shanter and Dotterwyek.” Thereafter respondent issued a revocation hearing order containing the following charge against the petitioner: “ Viol. Sec. 106, Sub. 4A of the ABC Law, in that he [petitioner] sold beer at a bar or counter, the beer taps of which bar did not have affixed thereto a sign setting forth the name of the brewer.” A young man was in charge and when the investigator returned from the cellar the man in charge was changing the taps at the bar. The investigator did not buy any beer or see any sold. There is no evidence supporting the order of revocation herein. The determination of the State Liquor Authority should be annulled. Determination of the State Liquor Authority suspending the petitioner’s license annulled, on the law and facts, with fifty dollars costs to the petitioner. Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ., concur.